 
 
EXHIBIT 10.3
 
 
THE TRANSFER OF THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE HEREOF
IS SUBJECT TO CERTAIN RESTRICTIONS CONTAINED IN PARAGRAPH 10 HEREOF, AND THE
HOLDER OF THIS WARRANT BY ACCEPTANCE HEREOF AGREES TO BE BOUND BY SUCH
RESTRICTIONS.
 
THE TRANSFER OF THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE HEREOF
IS SUBJECT TO RESTRICTIONS PURSUANT TO PART III OF ARTICLE FOURTH OF THE
CERTIFICATE OF INCORPORATION OF LEUCADIA NATIONAL CORPORATION REPRINTED IN ITS
ENTIRETY ON APPENDIX 1 OF THIS WARRANT.
 
COMMON SHARE PURCHASE WARRANT
 
To Subscribe for and Purchase Common Shares of
 
LEUCADIA NATIONAL CORPORATION
 
Warrant to Purchase 2,000,000 Common Shares
 
THIS CERTIFIES that, for value received,
 
[_________________________]
 
(the “Executive”) is entitled to subscribe for and purchase from LEUCADIA
NATIONAL CORPORATION, incorporated under the laws of the State of New York
(hereinafter called the “Company”), at the price of $33.84 per share (the
“initial warrant purchase price”), two million (2,000,000) fully paid and
nonassessable Common Shares, $1 par value, of the Company (“Common Shares”),
subject, however, to the provisions and upon the terms and conditions
hereinafter set forth.  The initial warrant purchase price and the number and
character of the shares with respect to which this Warrant is exercisable are
subject to adjustment as hereinafter provided.
 
1. Exercise; Issuance of Certificates; Payment for Shares.
 
1A. The Warrants shall expire at 5:00 p.m. New York City time on March 7, 2016
and shall vest in five equal tranches over the five year term of the warrant,
with twenty percent (20%) vesting on the date shareholder approval is received,
and an additional twenty percent (20%) vesting on each of March 7, 2012, 2013,
2014 and 2015; provided that if the Executive has voluntarily terminated his
employment with the Company or has been terminated for “cause” on or before any
such date, then no further vesting of Common Shares shall occur from and after
such termination date.  “Cause” for purposes hereof is defined as the commission
by the Executive of any act of gross negligence in the performance of his duties
or obligations to the Company or any of its subsidiary or affiliated companies,
or the commission by the Executive of any material act of disloyalty, dishonesty
or breach of trust against the Company or any of its subsidiary or affiliated
companies.  Upon the death of the Executive during his employment with the
Company, any unvested portion of the Warrant shall vest immediately.
 

 
 

 
1

--------------------------------------------------------------------------------

 

1B. In the event that the Board of Directors or the Compensation Committee
accelerates vesting of outstanding stock options issued under any stock option
plan of the Company pursuant to the terms thereof, the Warrants shall become
immediately exercisable.
 
1C. The rights may be so exercised by such holder hereof by the surrender of
this Warrant (with the Subscription Agreement annexed hereto appropriately
completed) to the Company at its offices at 315 Park Avenue South, New York, New
York (or such other office or agency of the Company in New York, New York, as it
may designate by notice in writing to the holder hereof at the address of such
holder appearing on the books of the Company at any time within the period above
named) and by payment of the initial warrant purchase price (as such initial
warrant purchase price may be adjusted under this Warrant), at the election of
the Executive in one or a combination of the following manners (i) by tendering
in cash, by certified or cashier’s check or by wire transfer payable to the
order of the Company, (ii) by having the Company withhold shares of Common
Shares issuable upon exercise of this Warrant equal in value to the aggregate
initial warrant purchase price (as such initial warrant purchase price may be
adjusted under this Warrant) as to which this Warrant is so exercised based on
the average closing price of the Common Shares as quoted on the New York Stock
Exchange for the five (5) consecutive trading days ending on and including the
trading day immediately prior to the date on which this Warrant and the
Subscription Agreement are delivered to the Company or (iii) such other method
of paying the initial warrant purchase price (as such initial warrant purchase
price may be adjusted under this Warrant) as the Compensation Committee
determines to be consistent with applicable law and the terms of the Warrant.
 
1D. Subject to the provisions of the next succeeding paragraph, certificates for
the shares so purchased shall be delivered to the holder hereof or his designee
promptly after such surrender and delivery, and, unless this Warrant shall have
expired, a new Warrant representing the number of shares, if any, with respect
to which this Warrant shall not then have been exercised shall also be delivered
to the holder hereof.
 
2. Agreement of Holder.  The holder of this Warrant, by his acceptance hereof,
represents that he is acquiring this Warrant, and will acquire the Common Shares
issuable upon any exercise of this Warrant by such holder, for his own account
for investment and not with a view to the distribution thereof or with any
present intention of selling any thereof, except for a sale of such Common
Shares in compliance with the provisions of the Securities Act of 1933, as
amended, and the rules and the regulations thereunder.
 
3. Shares to be Fully Paid.  Reservation of Shares.  All shares issued upon the
exercise of the rights represented by this Warrant shall be validly issued,
fully paid and nonassessable (except as otherwise provided in Section 630 of the
New York Business Corporation Law) and free from all taxes, liens and charges
with respect to the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).  The Company shall from time to
time take all such action as may be requisite to assure that the par value per
Common Share is at all times equal to or less than the warrant purchase price
per share then in effect.  During the period within which the rights represented
by this Warrant may be exercised, the Company shall at all time have authorized,
and reserved for the purpose of issuance or transfer upon exercise of the rights
evidenced by this Warrant, a sufficient number of Common Shares to provide for
the exercise of the rights represented by this Warrant.  The Company shall take
all such action as may be necessary to assure that such Common Shares may be so
issued without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange upon which the Common Shares of
the Company may be listed.  The Company shall not take any action which would
result in any adjustment of the warrant purchase price if the total number of
Common Shares issuable after such action upon exercise of all Warrants then
outstanding would exceed the total number of then authorized but unissued Common
Shares.
 
4. Adjustments.  The above provisions are, however, subject to the following:
 
4A. Warrant Purchase Price Defined.  The initial warrant purchase price set
forth in the initial paragraph of this Warrant shall be subject to adjustment
from time to time as hereinafter provided.  The term “warrant purchase price”
shall mean, unless and until any such adjustment shall occur, the initial
warrant purchase price and, after any such adjustment, the warrant purchase
price resulting from such adjustment.


 
2

--------------------------------------------------------------------------------

 

4B. Adjustment of Number of Shares.  Upon each adjustment of the warrant
purchase price, the holder of this Warrant shall thereafter be entitled to
purchase, at the warrant purchase price resulting from such adjustment, the
number of Common Shares obtained by multiplying the warrant purchase price in
effect immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment and dividing the product
thereof by the warrant purchase price resulting from such adjustment.
 
4C. Adjustment of Warrant Purchase Price Upon Issuance of Common Shares.  If and
whenever after the date hereof the Company shall issue or sell any Common Shares
without consideration or for a consideration per share less than the warrant
purchase price in effect immediately prior to the time of such issue or sale,
then, and in each such case, forthwith upon such issue or sale, the warrant
purchase price shall be reduced to a price (calculated to the nearest cent)
determined by dividing (i) an amount equal to the sum of (X) the number of
Common Shares outstanding immediately prior to such issue or sale multiplied by
the then existing warrant purchase price, plus (Y) the consideration, if any,
received by the Company upon such issue or sale, by (ii) the total number of
Common Shares outstanding immediately after such issue or sale.  No adjustment
shall be made in an amount less than $.05 per share, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which together with any adjustments so
carried forward shall amount to $.05 per share or more.  Notwithstanding the
foregoing, no adjustment shall be made unless such adjustment is in compliance
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended and the rules and regulations promulgated thereunder or other published
guidance with respect thereto.  For the purposes of this paragraph 4(C), the
following provisions (1) to (6), inclusive, shall also be applicable:
 
(1) Issuance of Rights or Options.  In case at any time the Company shall in any
manner grant (whether directly or by assumption in a merger or otherwise) any
rights to subscribe for or to purchase, or any options (other than employee
stock options granted pursuant to a stock option plan of the Company) for the
purchase of, Common Shares, whether or not such rights or options are
immediately exercisable, and the price per share for which Common Shares are
issuable upon the exercise of such rights or options (determined by dividing (i)
the  total amount, if any, received or receivable by the Company as
consideration for the granting of such rights or options, plus the minimum
aggregate amount of additional consideration payable to the Company upon the
exercise of such rights or options by (ii) the total maximum number of Common
Shares issuable upon the exercise of such rights or options) shall be less than
the warrant purchase price in effect immediately prior to the time of the
granting of such rights or options, then the total maximum number of Common
Shares issuable upon the exercise of such rights or options shall (as of the
date of granting of such rights or options) be deemed to be outstanding and to
have been issued for such price per share.  No further adjustments of the
warrant purchase price shall be made upon the actual issue of such Common
Shares, except as otherwise provided in paragraph 4C(2).
 
(2) Changes in Rights or Options.  If the purchase price provided for in any
rights or options referred to in paragraph 4C(1) shall change at any time (other
than under or by reason of provisions designed to protect against dilution), the
warrant purchase price in effect at the time of such event shall forthwith be
readjusted to the warrant purchase price which would have been in effect at such
time had such rights or options still outstanding provided for such changed
purchase price at the time initially granted, issued or sold.  Upon the
expiration of any such option or right, the warrant purchase price then in
effect hereunder shall forthwith be increased to the warrant purchase price
which would have been in effect at the time of such expiration had such right or
option to the extent outstanding immediately prior to such expiration never been
issued and the Common Shares issuable thereunder shall no longer be deemed to be
outstanding; provided, however, that no such increase in the warrant purchase
price shall be made in an amount in excess of the amount of the adjustment
thereof initially made in respect of the granting of such rights or
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
options.  If the purchase price provided for in any such right or option
referred  to in paragraph 4C(1) shall be reduced at any time under or by reason
of provisions with respect thereto designed to protect against dilution, then in
case of the delivery of Common Shares upon the exercise of any such right or
option the warrant purchase price then in effect hereunder shall forthwith be
adjusted to such respective amount as would have been obtained had such right or
option never been issued as to such Common Shares and had adjustments been made
upon the issuance of the Common Shares delivered as aforesaid, but only if as a
result of such adjustment the warrant purchase price then in effect hereunder is
thereby reduced.
 
(3) Stock Dividends.  In case the Company shall declare a dividend or make any
other distribution upon any shares of the Company payable in Common Shares, any
Common Shares issuable in payment of such dividend or distribution shall be
deemed to have been issued or sold without consideration.
 
(4) Consideration for Shares.  In case any Common Shares or any rights or
options to purchase Common Shares shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the amount received by the
Company therefor, after deduction therefrom of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith.  In case any Common Shares or any rights or options to
purchase Common Shares shall be issued or sold for a consideration other than
cash, or partly for cash and for a consideration other than cash, the amount of
the consideration other than cash received by the Company shall be deemed to be
the lesser of (i) the fair market value on the issue date of the securities so
issued by the Company, after deduction of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith, or (ii) the fair value of such consideration as determined
in good faith by the Board of Directors of the Company after deduction of any
such expenses.  In case any Common Shares or any rights or options to purchase
Common Shares shall be issued in connection with any merger in which the Company
issues any securities, the amount of consideration therefor shall be deemed to
be the fair value as determined in good faith by the Board of Directors of the
Company of such portion of the assets and business of the non-surviving
corporation as such Board in good faith shall determine to be attributable to
such Common Shares, or rights or options, as the case may be.  In the event of
any consolidation or merger of the Company in which the Company is not the
surviving corporation or in the event of any sale of all or substantially all of
the assets of the Company for shares or other securities of any corporation, the
Company shall be deemed to have issued a number of Common Shares for shares or
securities of the other corporation computed on the basis of the actual exchange
ratio on which the transaction was predicated and the consideration received
from such issuance shall be equal to the fair market value on the date of such
transaction of such shares or securities of the other corporation, and if any
such calculation results in adjustment of the warrant purchase price, the
determination of the number of Common Shares receivable upon exercise of this
Warrant immediately prior to such merger, conversion or sale, for purposes of
paragraph 4F shall be made after giving effect to such adjustment of the warrant
purchase price.
 
(5) Record Date.  In case the Company shall take a record of the holders of its
Common Shares for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Common Shares, or (ii) to subscribe for or
purchase Common Shares, then such record date shall be deemed to be the date of
the issue or sale of the Common Shares deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(6) Treasury Shares.  The number of Common Shares outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Shares for the purposes of this paragraph 4(C).
 


 
4

--------------------------------------------------------------------------------

 

4D. Dividends and Distributions.  If the Company shall at any time declare a
dividend or make a distribution in respect of its Common Shares, the warrant
purchase price in effect immediately prior to the declaration of such dividend
or the making of such distribution shall be reduced by an amount equal, in the
case of a dividend or distribution in cash, to the amount thereof payable per
Common Share or, in the case of any other dividend distribution, to the fair
value thereof per Common Share as determined in good faith by the Board of
Directors of the Company; provided that no adjustment under this paragraph 4(D)
shall be required in the case of a cash dividend payable out of earnings or
surplus and otherwise than in securities of the Company unless such cash
dividend is a special dividend as determined in good faith by the Board of
Directors of the Company.  If the Company shall at any time declare a dividend
or make a distribution in respect of its Common Shares in securities of the
Company other than Common Shares, the holder of this Warrant shall be entitled
to receive upon exercise of this Warrant such securities as such holder would
have been entitled to receive had this Warrant been exercised immediately prior
to such dividend or distribution.  For the purposes of the foregoing, a dividend
in cash shall be considered payable out of earnings or surplus only to the
extent that such earnings or surplus are charged an amount equal to such
dividend as determined by the Board of Directors of the Company.  Such
reductions shall take effect as of the date on which a record is taken for the
purpose of such dividend or distribution, or, if a record is not taken, the date
as of which the holders of Common Shares of record entitled to such dividend or
distribution are to be determined.
 
4E. Subdivision or Combination of Shares.  In case the Company shall at any time
subdivide its outstanding Common Shares into a greater number of shares or pay a
dividend or other distribution upon any shares of the Company payable in Common
Shares, the warrant purchase price in effect immediately prior to such
subdivision or payment date shall be proportionately reduced.  In case the
outstanding Common Shares of the Company shall be combined into a smaller number
of shares, the warrant purchase price in effect immediately prior to such
combination shall be proportionately increased.
 
4F. Reorganization, Reclassification, Consolidation, Merger or Sale.  If any
capital reorganization or reclassification of the capital shares of the Company,
any consolidation or merger of the Company with another corporation, or any sale
of all or substantially all of the assets of the Company to another corporation
shall be effected in such a way that holders of Common Shares shall be entitled
to receive stock, securities or assets with respect to or in exchange for Common
Shares, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, lawful and adequate provision shall be made
whereby the holder hereof shall thereafter have the right to purchase and
receive, upon the basis and upon the terms and conditions specified in this
Warrant and in lieu of the Common Shares of the Company immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby,
such shares of stock, securities or assets as may be issued or payable with
respect to or in exchange for a number of outstanding Common Shares equal to the
number of shares immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby had such reorganization,
reclassification, consolidation, merger or sale not taken place, and in any such
case appropriate provision shall be made with respect to the rights and interest
of the holder of this Warrant to the end that the provisions hereof (including
without limitation provisions for adjustments of the warrant purchase price and
of the number of shares purchasable and receivable upon the exercise of this
Warrant) shall thereafter be applicable, as nearly as may be, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof.  The Company will not effect any such consolidation, merger or sale
unless prior to the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument, executed and mailed
or delivered to, and in form and substance satisfactory to, the registered
holder hereof (who shall not unreasonably withhold his approval) at the last
address of such holder appearing on the books of the Company, (i) the obligation
to deliver to such holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such holder may be entitled to
purchase, and (ii) all other obligations of the Company under this Warrant.
 
4G. Notice of Adjustments. Upon each adjustment or readjustment of the warrant
purchase price or in the nature of the Common Shares, securities or other
property receivable upon the exercise of this Warrant, the Company at its
expense will promptly compute such adjustment or readjustment in accordance with
the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment
 


 
5

--------------------------------------------------------------------------------

 
 

and showing in detail the facts upon which such adjustment or readjustment is
based.  The Company shall forthwith mail a copy of each such certificate
addressed to the holder of this Warrant at the address of such holder as shown
on the books of the Company.
 
4H. Other Notices. In case at any time:
 
(1) the Company shall declare any dividend upon its Common Shares payable in
shares or authorize any other distribution (other than regular cash dividends)
to the holders of its Common Shares;
 
(2) the Company shall offer for subscription pro rata to the holders of its
Common Shares any additional shares of any class or other rights;
 
(3) there shall be any capital reorganization, or reclassification of the
capital shares of the Company (other than a transaction covered by paragraph
4F), or consolidation or merger of the Company with, or sale of all or
substantially all of its assets to, another corporation; or
 
(4) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the holder of this Warrant at the address of
such holder as shown on the books of the Company, (a) at least 10 days’ prior
written notice of the date on which the books of the Company shall close or a
record shall be taken for such dividend, distribution of subscription rights or
for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, and (b) in the case of such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, at least 10
days’ prior written notice of the date when the same shall take place.  Such
notice in accordance with the forgoing clause (a) shall also specify, in the
case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Shares shall be entitled thereto, and such notice in
accordance with the foregoing clause (b) shall also specify the date on which
the holders of Common Shares shall be entitled to exchange their Common Shares
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, as the case may be.
 
4I. Certain Events.  If any event occurs, as to which, in the opinion of the
Board of Directors of the Company, the other provisions of this paragraph 4 are
not strictly applicable or if strictly applicable would not fairly protect the
purchase rights of this Warrant in accordance with the essential intent and
principles of such provisions, then the Board of Directors shall make an
adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such purchase rights as
aforesaid, but in no event shall any such adjustment have the effect of
increasing the warrant purchase price as otherwise determined pursuant to this
Paragraph 4 except in the event of a combination of shares of the type
contemplated in paragraph 4E and then in no event to an amount larger than the
warrant purchase price as adjusted pursuant to paragraph 4E.
 
5. Issue Tax.  The issuance of certificates for Common Shares upon the exercise
of this Warrant shall be made without charge to the holders hereof for any
issuance tax in respect thereof, and all such issuance taxes shall be paid or
provided for by the Company prior to the issuance of such certificates.
 
6. No Voting Rights.  This Warrant shall not entitle the holder hereof to any
voting rights or other rights as a shareholder of the Company.
 
7. Listing of Shares.  The Company agrees to use its best efforts to secure, as
soon as practicable after the date hereof, the listing of the Common Shares
issuable upon the exercise of this Warrant, subject to official notice of
issuance, on the New York Stock Exchange, Inc.
 

 
 
6

--------------------------------------------------------------------------------

 

8. Warrant Transferable; Registration Books. Subject to the provisions of
paragraph 10, this Warrant and all rights hereunder are transferable, in whole
or in part, at the office of the Company referred to in paragraph 1 by the
holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant properly endorsed.  Each taker and holder of this Warrant, by taking or
holding the same, consents and agrees that this Warrant, when endorsed in blank,
shall be deemed negotiable, and that the holder hereof, when this Warrant shall
have been so endorsed, may be treated by the Company and all other persons
dealing with this Warrant as the absolute owner hereof for any purpose and as
the person entitled to exercise the rights represented by this Warrant, or to
the transfer hereof on the books of the Company, any notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered holder hereof as the owner for all purposes.
 
The Company shall keep or cause to be kept, at its offices (or the office of its
agents) in New York, New York, proper books in which the names and addresses of
the initial holder of this Warrant and all subsequent transferees shall be
registered.
 
9. Warrant Exchangeable; Loss, Theft, Destruction, Etc.  This Warrant is
exchangeable, upon the surrender hereof by the holder hereof at the office of
the Company referred to in paragraph 1, for a new Warrant or new Warrants of
like tenor representing in the aggregate the right to subscribe for and purchase
the number of Common Shares which may be subscribed for and purchased hereunder,
each such new Warrant to represent the right to subscribe for and purchase such
number of Common Shares as shall be designated by such holder hereof at the time
of such surrender.  Upon receipt of evidence satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant and, in the case of any
such loss, theft or destruction, upon delivery of a bond or indemnity
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender or cancellation of this Warrant, the Company will issue to the holder
hereof a new Warrant of like tenor, in lieu of this Warrant, representing the
right to subscribe for and purchase the number of Common Shares which may be
subscribed for and purchased hereunder.
 
10. Limitations on Transferability; Securities Act Compliance, Registration.
 
10A. Definitions.  As used in this paragraph 10, the following definitions shall
be applicable:
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the federal securities laws.
 
“Company Securities” means (i) shares of common stock of the Company, (ii)
shares of preferred stock of the Company, (iii) warrants, rights, or options
(within the meaning of Treasury Regulation §1.382-2T(h)(4)(v)) to purchase stock
of the Company, and (iv) any other interests that would be treated as “stock” of
the Company pursuant to Treasury Regulation §1.382-2T(f)(18).
 
“Maximum Includable Shares” shall mean the maximum number of Common Shares
(including, for this purpose, the number of Common Shares issuable upon exercise
of Restricted Securities for which registration is requested pursuant to
paragraph 10E(1) to be offered by selling security holders in a firm commitment
underwriting that the managing underwriter or underwriters (the “Managing
Underwriters”) of the proposed offering, in their good faith judgment, deem it
practicable and consistent with the best interests of the Company to offer and
sell, upon the effectiveness of the Registration Statement.  In making such
judgment, the Managing Underwriters shall take into account, among other things,
(i) any adverse effect on the price or terms upon which the securities included
in such Registration Statement for the account of the Company may be sold, and
(ii) any adverse effect on the price or terms upon which all securities included
in such Registration Statement for the account of the Company and the selling
security holders may be sold.
 
“NASD” shall mean the National Association of Securities Dealers, Inc.
 


 
7

--------------------------------------------------------------------------------

 
 
 
“Prospectus” shall mean any preliminary prospectus and final prospectus (as such
may be amended or supplemented) which constitutes Part I of a
Registration Statement filed with the Commission.
 
“Registration Statement” shall mean the form and documents required to be filed
by an issuer in connection with the registration of securities of such issuer
under the Securities Act.
 
“Restricted Securities” shall mean (i) this Warrant (and any warrant or warrants
issued in exchange therefor or in replacement thereof) and (ii) the Common
Shares issued or issuable upon exercise of this Warrant or such other warrants;
the certificates for all of which bear the legend referred to in paragraph 10B.
 
“Restricted Shares” shall mean the Common Shares issued or issuable upon
exercise of Restricted Securities bearing the legend referred to in paragraph
10B.
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
 
“Seller” shall mean each holder of Restricted Securities or Restricted Shares
for whom securities are included or proposed to be included in a Registration
Statement filed or proposed to be filed by the Company.
 
“transfer” shall mean any sale, pledge, assignment, encumbrance or disposition
of any Restricted Securities or of any part thereof or interest therein,
including an offer to transfer, whether or not such transfer would constitute a
“sale” as that term is defined in section 2(3) of the Securities Act.  For
purposes of obtaining approval by the Board of Directors pursuant to Part III of
Article Fourth of the Company’s Certificate of Incorporation, “Transfer” shall
mean any direct or indirect sale, transfer, assignment, conveyance, pledge, or
other disposition.  A Transfer also shall include the creation or grant of an
option (within the meaning of Treasury Regulation §1.382-2T(h)(4)(v)).  A
Transfer shall not include an issuance or grant of Company Securities by the
Company.
 
“Treasury Regulation §1.382-2T” means the temporary income tax regulations
promulgated under Section 382, and any successor regulations.  References to any
subsection of such regulations include references to any successor subsection
thereof.
 
10B. Legends.
 
(1) Unless and until removed as provided in the next paragraph, this Warrant
(and any Warrants issued in exchange herefor or replacement hereof) and each
certificate evidencing Common Shares issued upon exercise of this Warrant shall
bear a legend in substantially the following form:
 
In the case of this Warrant: “The transfer of this Warrant and the Common Shares
issuable upon exercise hereof is subject to certain restrictions contained in
paragraph 10 hereof, and the holder of this Warrant by acceptance hereof agrees
to be bound by such restrictions.”
 
In the case of Common Shares: “The transfer of this certificate and the shares
evidenced hereby is subject to certain restrictions contained in paragraph 10 of
a Common Share Purchase Warrant dated March 7, 2011, and the holder of this
certificate by acceptance hereof agrees to be bound by such restrictions.  A
copy of such Warrant is on file with the Secretary of the Company.”
 
The Company may issue such “stop transfer” instructions to its transfer agent
with respect to all or any of the Restricted Securities as it deems appropriate
to prevent any violation of the provisions of this paragraph 10 or of the
Securities Act.
 


 
8

--------------------------------------------------------------------------------

 

(2) The Company shall issue a new Warrant or certificate which does not contain
the legend set forth in paragraph 10B(1) if (i) the shares represented thereby
are sold pursuant to a Registration Statement (including a current Prospectus)
which has become and is effective under the Securities Act or (ii) the staff of
the Commission shall have issued a “no action” letter to the effect that, or
counsel acceptable to the Company shall have rendered its opinion (which opinion
shall be acceptable to the Company) that, such securities may be sold without
registration under the Securities Act.
 
(3) At the time of any exercise of this Warrant, the Company may require, as a
condition of allowing such exercise, that the holder of this Warrant furnish to
the Company such information as, in the opinion of the Company, is reasonably
necessary in order to establish that such exercise is made in compliance with
the registration requirements of the Securities Act or may be made without
registration under the Securities Act, including without limitation a written
statement that such holder is acquiring the security receivable upon such
exercise for its own account for investment and not with a view to the
distribution thereof or with any present intention of selling any thereof;
provided, however, that nothing contained in this paragraph 10B(3) shall impair
the registration obligations of the Company specified in the succeeding
provisions of this paragraph 10.
 
(4) Unless and until removed as provided in Part III of Article Fourth of the
Company’s Certificate of Incorporation, this Warrant (and any Warrants issued in
exchange herefor or replacement hereof) and each certificate evidencing Common
Shares issued upon exercise of this Warrant shall bear a legend in substantially
the following form:
 
In the case of this Warrant:  “The transfer of this Warrant and the Common
Shares issuable upon exercise hereof is subject to restrictions pursuant to Part
III of Article Fourth of the Certificate of Incorporation of Leucadia National
Corporation reprinted in its entirety on Appendix 1 of this Warrant.”
 
In the case of Common Shares:  “The transfer of the Securities represented
hereby is subject to restrictions pursuant to Part III of Article Fourth of the
Certificate of Incorporation of Leucadia National Corporation reprinted in its
entirety on the back of this Certificate.”
 
10C. Notice of Transfer; Opinion of Counsel.  If a holder of Restricted
Securities proposes to transfer all or a portion of such securities, such holder
shall give the Company written notice specifying the securities involved and
describing the manner in which the proposed transfer is to be made, together
with either (i) an opinion satisfactory to the Company or counsel satisfactory
to the Company stating in substance that registration under the Securities Act
is not required with respect to such transfer or (ii) a “no action” letter from
the staff of the Commission with respect to such transfer.  Following delivery
of a notice accompanied by an opinion of counsel to the effect set forth above
or by such a “no action” letter, such holder shall have the right to transfer,
in a manner consistent with its notice to the Company, the Restricted Securities
proposed to be transferred, provided that the holder has complied with the
provisions of Part III of Article Fourth of the Company’s Certificate of
Incorporation, if applicable, unless the Company determines within 20 days
following such delivery that registration under the Securities Act is required
with respect to such proposed transfer or that such transfer would violate the
provisions of such Part III of Article Fourth.  Such holder shall cooperate with
the Company for the purpose of permitting such determination to be made,
including, to the extent deemed necessary by the Company, procuring and
delivering to the Company an investment letter signed by the proposed
transferee.
 
10D. Demand Registration.
 
(1) Upon a written demand by a holder or holders of at least 200,000 Restricted
Shares (or such other equivalent number of shares as may result from a
reclassification, subdivision or combination of Common Shares into a greater or
smaller number of shares) that not
 


 
9

--------------------------------------------------------------------------------

 

less than 200,000 of such Restricted Shares be registered (which demand shall
specify its intended method of disposition), the Company shall promptly give
written notice of such demand to all other holders of Restricted Securities and
shall use its best efforts to effect the registration under the Securities Act
of:
 
(a) the Restricted Shares which the Company has been demanded to register
pursuant to this paragraph 10D for a disposition in accordance with the proposed
method of disposition described in said demand; and
 
(b) all other Restricted Shares the holders of which shall have made written
request (stating the proposed method of disposition of such securities by the
prospective Seller) to the Company for the registration thereof within 10 days
after giving of such written notice by the Company, all to the extent requisite
to permit the disposition (in accordance with the proposed methods thereof, as
aforesaid, as long as such proposed methods are consistent with the original
demand) by the prospective Seller or Sellers of such securities.
 
(2) The Company’s obligation to effect a registration under this paragraph is
subject to the conditions that:
 
(a) The Executive and his transferees shall not be entitled to more than a total
of (i) one registration statement on Form S-1 (or some other comparable form of
registration statement) and (ii) two separate registration statements on Form
S-2, S-3 or other comparable short form of registration statement; provided,
however, that no such Form S-1 or Form S-2, S-3 or comparable short form need be
filed until the earlier of the 90th day after the end of any fiscal year of the
Company or the date on which the Company’s audited financial statements for such
fiscal year are available, nor shall more than one such form be required to be
filed in any 12-month period.
 
(b) The Company shall not be required to have a special audit of its financial
statements for inclusion in such Registration Statement: but if the rules and
regulations of the Commission otherwise require such a special audit, the
Company may delay the filing or effectiveness of the Registration Statement
until such time as the Company receives its audited financial statements for its
then current fiscal year.
 
(c) The Company shall not be required to effect any registration in accordance
with paragraph 10D(1) hereof if (i) in the written opinion of counsel to the
Company such registration may not be appropriately effected in light of any
material pending transaction of the Company or its subsidiaries, or (ii) any
registration of any underwritten public offering of securities made on behalf of
the Company has become effective within ninety (90) days prior to the
anticipated effective date of any registration requested pursuant to paragraph
10D(1) hereof.
 
10E. Incidental Registration.
 
(1) Whenever the Company proposes to file on its behalf and/or on behalf of any
of its security holders a Registration Statement under the Securities Act on
Forms S-1, S-2 or S-3 (other than in connection with a registration of
securities on Form S-8) (or on any other form for the general registration of
securities to be sold for cash) with respect to its Common Shares (as defined in
Section 3(a)(11) of the Securities Exchange Act of 1934), the Company shall give
written notice to each holder of Restricted Securities at least 30 days before
the filing with the Commission of such Registration Statement, which notice
shall set forth the intended method of disposition of the securities proposed to
be registered.  The notice shall offer to include in such filing such number of
Restricted Shares as such holders may request subject to the limitation in
paragraph 10E(2).  Each holder desiring to have Restricted Shares registered
under this paragraph 10E shall (i) advise the Company in writing within 20 days
after the date of receipt of such offer from the Company, setting forth the
number of Restricted Shares for which registration is
 


 
10

--------------------------------------------------------------------------------

 
 
 
requested and the intended method of disposition thereof, and (ii) deliver to
the Company a letter from counsel to such holder to the effect that registration
under the Securities Act is or may be required.  The Company shall thereupon
include in such filing, subject to the limitation in paragraph 10E(2), the
Restricted Shares proposed to be offered for sale by each Seller making such
request in accordance with its intended method of disposition as stated in such
request, and shall use its best efforts to effect registration under the
Securities Act of such securities.
 
(2) The Company shall, as soon as practicable after the expiration of the 20-day
period provided for in paragraph 10E(1), furnish each Seller with a written
statement from its managing or principal underwriter, if any, as to the Maximum
Includable Shares.  If (x) the total number of Common Shares which the Company
proposes to include in such Registration Statement plus (y) the total number of
Restricted Shares for which registration has been requested pursuant to
paragraph 10E(1) is in excess of the Maximum Includable Shares, the number of
shares (including Restricted Shares) to be included in such underwritten
offering shall be determined as follows:
 
(a) No reduction shall be made in the number of shares to be registered for the
account of the Company.
 
(b) Each Seller of Restricted Shares may include in the number of Common Shares
comprising the balance of the Maximum Includable Shares that number of Common
Shares determined by multiplying (i) the balance of such Maximum Includable
Shares by (ii) a fraction the numerator of which shall be the number of Common
Shares then owned by such Seller (adjusted to give effect to exercise of all
warrants and conversion of all convertible securities then owned by such Seller)
and the denominator of which is the number of Common Shares (as similarly
adjusted as to all Sellers) owned by all Sellers.
 
10F. General.  If and whenever the Company is required by the provisions of this
paragraph 10 to use its best efforts to effect the registration of any of its
securities under the Securities Act, the Company shall, as expeditiously as
possible:
 
(1) prepare and file with the Commission a Registration Statement with respect
to such securities and use its best efforts to cause such Registration Statement
to become and remain effective;
 
(2) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the shorter of 30
days or the completion of the distribution and to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement in accordance with the intended method of
disposition by the Seller or Sellers thereof set forth in such Registration
Statement for such period;
 
(3) furnish to each Seller such number of copies of the Prospectus contained in
such Registration Statement (including each preliminary prospectus), in
conformity with the requirements of the Securities Act, and such other documents
as such Seller may reasonably request in order to facilitate the disposition of
the securities owned by such Seller;
 
(4) use its best efforts to register or qualify the Restricted Shares covered by
such Registration Statement under the securities or blue sky laws of such
jurisdictions as the Sellers shall reasonably request, and do any and all other
acts and things which may be necessary or advisable to enable the Sellers to
consummate the disposition in such jurisdictions of such Restricted Shares
during the period provided in paragraph 10F(2); and
 
(5) (a)  notify each Seller of any Restricted Shares covered by such
Registration Statement, at any time when a Prospectus relating thereto is
required to be delivered under the
 
 
 
 


 
11

--------------------------------------------------------------------------------

 

 
Securities Act, of the happening of any event as a result of which the
Prospectus contained in such Registration Statement, as then in effect, includes
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and (b) at the
request of any such Seller prepare and furnish to such Seller a reasonable
number of copies of any supplement to or amendment of such Prospectus that may
be necessary so that, as thereafter delivered to the purchasers of such shares,
such Prospectus shall not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.
 
10G. Expenses.  If and whenever the Company is required by the provisions of
this paragraph 10 to effect the registration of any Restricted Shares under the
Securities Act, the Company shall pay all expenses arising out of or related to
the preparation, filing, amendment and supplementing of a Registration
Statement, including, without limitation, all legal and accounting fees,
Commission filing fees, NASD filing fees, printing costs, registration or
qualification fees and expenses to comply with “blue sky” or other state
securities laws, the fees of other experts and any reasonable expenses or other
compensation paid to the underwriters (other than those required by the next
succeeding sentence to be paid by the Sellers).  Each Seller shall be required
to bear underwriting commissions and discounts and transfer taxes, if any,
payable in connection with the sale of Restricted Shares.
 
10H. Indemnification.  In the event of the registration of any Restricted Shares
under the Securities Act pursuant to the provisions of this paragraph 10, the
Company agrees to indemnify and hold harmless the Seller of such Restricted
Shares, each underwriter, if any, of such Restricted Shares, and each person who
controls such Seller or any such underwriter within the meaning of section 15 of
the Securities Act, from and against any and all losses, claims, damages or
liabilities, joint or several, to which such Seller, underwriter or controlling
person may become subject under the Securities Act or the common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Restricted Shares were registered under the Securities Act, or
any Prospectus or preliminary prospectus contained therein, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state  therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; and will reimburse such
Seller, each such underwriter, and each such controlling person for any legal or
any other expenses reasonably incurred by such Seller, underwriter or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
such Prospectus or preliminary prospectus or such amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by such Seller, underwriter or controlling person specifically for use
in preparation thereof; and provided further, however, that this indemnity
agreement with respect to any preliminary prospectus shall not inure to the
benefit of any such underwriter (or any person who so controls such underwriter)
for any such loss, claim, damage, liability or action asserted by a person who
purchased any Restricted Shares from such underwriter if a copy of the final
Prospectus was not delivered or given to such person by such underwriter at or
prior to the written confirmation of the sale to such person.
 
In the event of the registration of any Restricted Shares under the Securities
Act pursuant to the provisions hereof, each Seller of Restricted Shares agrees
to indemnify and hold harmless and to use its best efforts to cause each
underwriter, if any, of such Restricted Shares and each person who controls such
Seller or any such underwriter within the meaning of section 15 of the
Securities Act, to indemnify and hold harmless the Company, each person who
controls the Company within the meaning of section 15 of the Securities Act,
each of its officers who signs the Registration Statement, and each director of
the Company from and against any and all losses, claims, damages or liabilities,
joint or several, to which the Company, such controlling person or any such
officer or director may become subject under the Securities Act or the common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
action in
 
 
 
 


 
12

--------------------------------------------------------------------------------

 

 
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Restricted Shares were registered under the Securities Act, any
Prospectus or preliminary prospectus contained therein, or amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, which untrue statement
or alleged untrue statement or omission or alleged omission was made therein in
reliance upon and in conformity with, written information furnished to the
Company by such Seller, controlling person or underwriter, specifically for use
in connection with the preparation thereof; and will reimburse the Company, such
controlling person and each such officer and director for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action.
 
Promptly after receipt by an indemnified party of notice of the commencement of
any action such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to such indemnifying
party of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party otherwise than pursuant to the provisions of this
paragraph 10H.  In case any such action is brought against any indemnified
party, and it notifies any indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate in, and to the extent that it
may wish, jointly with any other indemnifying party similarly notified, to
assume the defense thereof, with counsel satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof, other
than the reasonable cost of investigation.
 
10I. Transferees.  In the event that this Warrant or any of the Restricted
Shares purchased upon exercise of this Warrant shall at any time be transferred
by the holder hereof or thereof other than pursuant to an effective Registration
Statement, the rights herein conferred shall extend to the transferee of such
securities.
 
11. Descriptive Headings and Governing Law.  The descriptive headings of the
several paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.  This Warrant is being delivered and is
intended to be performed in the State of New York and shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of such State.
 
IN WITNESS WHEREOF, LEUCADIA NATIONAL CORPORATION has caused this Warrant to be
signed by its duly authorized officers under its corporate seal, and this
Warrant to be dated May 16, 2011.
 

 
LEUCADIA NATIONAL CORPORATION
         
By:
             
ATTEST:
     
Secretary
 

 
 
 
 
 

 
13

--------------------------------------------------------------------------------

 



SUBSCRIPTION AGREEMENT
 
Date  __________________, 20__        
 
TO:           Leucadia National Corporation
 
The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to subscribe for and purchase ___________Common Shares covered by
such Warrant, and makes payment herewith in full therefor at the price per share
provided by such Warrant, and (check the applicable boxes).
 


 

  o
Tenders herewith payment of the initial warrant purchase price (as such initial
warrant purchase price may be adjusted under this Warrant) in full in the form
of cash, certified check, official bank check or by wire transfer, for account
of the Company, in the amount of $                                     for
                                 of such Common Shares.
  o
Elects to receive that number of Common Shares equal to the quotient of (i) (x)
the Per Share Value, multiplied by                     ____ Common Shares as to
which the Warrant is being exercised minus (y) the aggregate initial warrant
purchase price (as such initial warrant purchase price may be adjusted under
this Warrant) with respect to such Common Shares, divided by (ii) the Per Share
Value.  “Per Share Value” means the average closing price of the Common Shares
as quoted on the New York Stock Exchange for the five (5) consecutive trading
days ending on and including the trading day immediately prior to the date on
which this Warrant and the Subscription Agreement are delivered to the Company.



 

 
Signature
   
Address
     



 

 
14

--------------------------------------------------------------------------------

 



 
ASSIGNMENT
 
FOR VALUE RECEIVED                             hereby sells, assigns and
transfers all of the rights of the undersigned under the within Warrant, with
respect to the number of Common Shares covered thereby set forth hereinbelow
unto:
 
Name of
Assignee                                       Address                                    No.
of Shares






Dated: ______________________ , 20__
 


 

 
Signature
   
 
Witness
 



 

 
15

--------------------------------------------------------------------------------

 

PART III OF ARTICLE FOURTH OF
THE CERTIFICATE OF INCORPORATION OF
LEUCADIA NATIONAL CORPORATION
 


 
III.  TRANSFER RESTRICTIONS
 
(a)  Certain Definitions.  As used in this Part III of Article FOURTH, the
following terms have the following respective meanings:
 
“Corporation Securities” means (i) shares of common stock of the Corporation,
(ii) shares of preferred stock of the Corporation, (iii) warrants, rights, or
options (within the meaning of Treasury Regulation §1.382-2T(h)(4)(v)) to
purchase stock of the Corporation, and (iv) any other interests that would be
treated as “stock” of the Corporation pursuant to Treasury Regulation
§1.382-2T(f)(18).
 
“Percentage Stock Ownership” means percentage stock ownership as determined in
accordance with Treasury Regulation §1.382-2T(g), (h), (j), and (k).
 
“Five-Percent Shareholder” means a Person or group of Persons that is identified
as a “5-percent shareholder” of the Corporation pursuant to Treasury Regulation
§1.382-2T(g)(1).
 
“Person” means an individual, corporation, estate, trust, association, company,
partnership, joint venture or similar organization.
 
“Prohibited Transfer” means any purported Transfer of Corporation Securities to
the extent that such Transfer is prohibited and void under this Part III of
Article FOURTH.
 
“Restriction Release Date” means the earlier of December 31, 2024, the repeal of
Section 382 of the Internal Revenue Code of 1986, as amended (the “Code”) (and
any comparable successor provision) (“Section 382”), or the beginning of a
taxable year of the Corporation (or any successor thereof) to which no Tax
Benefits may be carried forward.
 
“Tax Benefits” means the net operating loss carryovers, capital loss carryovers,
general business credit carryovers, alternative minimum tax credit carryovers
and foreign tax credit carryovers, as well as any “net unrealized built-in loss”
within the meaning of Section 382, of the Corporation or any direct or indirect
subsidiary thereof.
 
“Transfer” means any direct or indirect sale, transfer, assignment, conveyance,
pledge, or other disposition.  A Transfer also shall include the creation or
grant of an option (within the meaning of Treasury Regulation
§1.382-2T(h)(4)(v)).  A Transfer shall not include an issuance or grant of
Corporation Securities by the Corporation.
 
“Treasury Regulation §1.382-2T” means the temporary income tax regulations
promulgated under Section 382, and any successor regulations.  References to any
subsection of such regulations include references to any successor subsection
thereof.
 
(b)  Restrictions.  Any attempted Transfer of Corporation Securities prior to
the Restriction Release Date, or any attempted Transfer of Corporation
Securities pursuant to an agreement entered into prior to the Restriction
Release Date, shall be prohibited and void ab initio to the extent that, as a
result of such Transfer (or any series of Transfers of which such Transfer is a
part), either (1) any Person or group of Persons shall become a Five-Percent
Shareholder, or (2) the Percentage Stock Ownership interest in the Corporation
of any Five-Percent Shareholder shall be increased; provided, however, that
nothing herein
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
contained shall preclude the settlement of any transaction entered into through
the facilities of the New York Stock Exchange, Inc. in the Corporation
Securities.
 
(c)  Certain Exceptions.  The restrictions set forth in paragraph (b) of this
Part III of Article FOURTH shall not apply to an attempted Transfer if the
transferor or the transferee obtains the approval of the Board of Directors of
the Corporation.  As a condition to granting its approval, the Board of
Directors may, in its discretion, require an opinion of counsel selected by the
Board of Directors that the Transfer shall not result in the application of any
Section 382 limitation on the use of the Tax Benefits.
 
(d)  Treatment of Excess Securities.
 
(i)  No employee or agent of the Corporation shall record any Prohibited
Transfer, and the purported transferee of such a Prohibited Transfer (the
“Purported Transferee”) shall not be recognized as a shareholder of the
Corporation for any purpose whatsoever in respect of the Corporation Securities
which are the subject of the Prohibited Transfer (the “Excess
Securities”).  Until the Excess Securities are acquired by another Person in a
Transfer that is not a Prohibited Transfer, the Purported Transferee shall not
be entitled with respect to such Excess Securities to any rights of shareholders
of the Corporation, including without limitation, the right to vote such Excess
Securities and to receive dividends or distributions, whether liquidating or
otherwise, in respect thereof, if any.  Once the Excess Securities have been
acquired in a Transfer that is not a Prohibited Transfer, the Securities shall
cease to be Excess Securities.
 
(ii)  If the Board of Directors determines that a Transfer of Corporation
Securities constitutes a Prohibited Transfer then, upon written demand by the
Corporation, the Purported Transferee shall transfer or cause to be transferred
any certificate or other evidence of ownership of the Excess Securities within
the Purported Transferee’s possession or control, together with any dividends or
other distributions that were received by the Purported Transferee from the
Corporation with respect to the Excess Securities (“Prohibited Distributions”),
to an agent designated by the Board of Directors (the “Agent”).  The Agent shall
thereupon sell to a buyer or buyers, which may include the Corporation, the
Excess Securities transferred to it in one or more arm’s-length transactions
(over the New York Stock Exchange, if possible); provided, however, that the
Agent shall effect such sale or sales in an orderly fashion and shall not be
required to effect any such sale within any specific time frame if, in the
Agent’s discretion, such sale or sales would disrupt the market for the
Corporation Securities or otherwise would adversely affect the value of the
Corporation Securities.  If the Purported Transferee has resold the Excess
Securities before receiving the Corporation’s demand to surrender the Excess
Securities to the Agent, the Purported Transferee shall be deemed to have sold
the Excess Securities for the Agent, and shall be required to transfer to the
Agent any Prohibited Distributions and the proceeds of such sale, except to the
extent that the Agent grants written permission to the Purported Transferee to
retain a portion of such sales proceeds not exceeding the amount that the
Purported Transferee would have received from the Agent pursuant to paragraph
(d)(iii) of this Article FOURTH if the Agent rather than the Purported
Transferee had resold the Excess Securities.
 
(iii)  The Agent shall apply any proceeds of a sale by it of Excess Securities
and, if the Purported Transferee had previously resold the Excess Securities,
any amounts received by it from a Purported Transferee, as follows:  (1) first,
such amounts shall be paid to the Agent to the extent necessary to cover its
costs and expenses incurred in connection with its duties hereunder; (2) second,
any remaining amounts shall be paid to the Purported Transferee, up to the
amount paid by the Purported Transferee for the Excess Securities (or the fair
market value, calculated on the basis of the closing market price for
Corporation Securities on the day before the Transfer, of the Excess Securities
at the time of the attempted Transfer to the Purported Transferee by gift,
inheritance, or similar Transfer), which amount (or fair market value) shall be
determined in the discretion of the Board of Directors; and (3) third, any
remaining amounts, subject to the limitations imposed by the following proviso,
shall be paid to the Leucadia Foundation; provided, however, that  (i) if the
Leucadia Foundation shall have terminated prior to its receipt of such amounts,
such remaining amounts shall be paid to one or more organizations qualifying
under Section 501(c)(3) of the Code (and any comparable successor provision)
(“Section 501(c)(3)”) selected by the
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Board of Directors, and (ii) if the Excess Securities (including any Excess
Securities arising from a previous Prohibited Transfer not sold by the Agent in
a prior sale or sales), represent a 5% or greater Percentage Stock Ownership
interest in any class of Corporation Securities, then any such remaining amounts
to the extent attributable to the disposition of the portion of such Excess
Securities exceeding a 4.99 Percentage Stock Ownership interest in such class
shall be paid to one or more organizations qualifying under Section 501(c)(3)
selected by the Board of Directors.  The recourse of any Purported Transferee in
respect of any Prohibited Transfer shall be limited to the amount payable to the
Purported Transferee pursuant to clause (2) of the preceding sentence.  In no
event shall the proceeds of any sale of Excess Securities pursuant to this Part
III of Article FOURTH inure to the benefit of the Corporation.

(iv)  If the Purported Transferee fails to surrender the Excess Securities or
the proceeds of a sale thereof to the Agent within thirty business days from the
date on which the Corporation makes a demand pursuant to paragraph (d)(ii) of
this Article, then the Corporation shall institute legal proceedings to compel
the surrender.
 
(v)  The Corporation shall make the demand described in paragraph (d)(ii) of
this Part III of Article FOURTH within thirty days of the date on which the
Board of Directors determines that the attempted Transfer would result in Excess
Securities; provided, however, that if the Corporation makes such demand at a
later date, the provisions of this Part III of Article FOURTH shall apply
nonetheless.
 
(e)  Bylaws, Legends, etc.
 
(i)  The Bylaws of the Corporation shall make appropriate provisions to
effectuate the requirements of this Part III of Article FOURTH.
 
(ii)  All certificates representing Corporation Securities issued after the
effectiveness of this Part III of Article FOURTH shall bear a conspicuous legend
as follows:
 
THE TRANSFER OF THE SECURITIES REPRESENTED HEREBY IS SUBJECT TO RESTRICTIONS
PURSUANT TO PART III OF ARTICLE FOURTH OF THE CERTIFICATE OF INCORPORATION OF
LEUCADIA NATIONAL CORPORATION REPRINTED IN ITS ENTIRETY ON THE BACK OF THIS
CERTIFICATE.
 
(iii)  The Board of Directors of the Corporation shall have the power to
determine all matters necessary to determine compliance with this Part III of
Article FOURTH, including without limitation (1) whether a new Five-Percent
Shareholder would be required to be identified in certain circumstances, (2)
whether a Transfer is a Prohibited Transfer, (3) the Percentage Stock Ownership
in the Corporation of any Five-Percent Shareholder, (4) whether an instrument
constitutes a Corporation Security, (5) the amount (or fair market value) due to
a Purported Transferee pursuant to clause (2) of paragraph (d)(iii) of this Part
III of Article FOURTH, and (6) any other matters which the Board of Directors
determines to be relevant; and the good faith determination of the Board of
Directors on such matters shall be conclusive and binding for all the purposes
of this Part III of Article FOURTH.
 




 
 
18